UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2007. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR. o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report. For the transition period from to . Commission File Number: 0-30858 VALCENT PRODUCTS INC. Province of Alberta, Canada (Jurisdiction of incorporation or organization) Suite 1010 - 789 West Pender Street, Vancouver British Columbia V6C 1H2 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act. None None Title of each class Name of each exchange on which registered Securities registered or to be registered pursuant to Section 12(g) of the Act. i Common Shares, without par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common shares at March 31, 2007 – 30,666,068. Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark which financial statement item the Registrant has elected to follow. xItem 17 o Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS IN THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities plan confirmed by a court. Yes o No o ii TABLE OF CONTENTS Page Number Part I 1 ITEM 1 Identity of Directors, Senior Management and Advisors 1 ITEM 2 Offer Statistics and Expected Timetable 2 ITEM 3 Key Information 2 ITEM 4 Information on the Company 12 ITEM 5 Operating and Financial Review and Prospects 24 ITEM 6 Directors, Senior Management and Employees 31 ITEM 7 Major Shareholders and Related Party Transactions 36 ITEM 8 Financial Information 41 ITEM 9 The Offer and Listing 44 ITEM 10 Additional Information 45 ITEM 11 Quantitative and Qualitative Disclosures About Market Risk 58 ITEM 12 Description of Securities Other than Equity Securities 58 PART II 59 ITEM 13 Defaults, Dividends, Arrearages and Delinquencies 59 ITEM 14 Material Modifications to the Rights of Security Holders and Use of Proceeds 59 ITEM 15 Control and Procedures 59 ITEM 16 [Reserved] 59 ITEM 16A Audit Committee Financial Expert 59 ITEM 16B Code of Ethics 59 ITEM 16C Principal Accountant Fees and Services 60 ITEM 16D Exemptions from the Listing Standards for Audit Committee 60 ITEM 16E Purchase of Equity Securities by the Issuer and Affiliated Purchasers 60 PART III 61 ITEM 17 Financial Statements F-1 - F-25 ITEM 18 Exhibits 62 iii PART I CAUTIONARY NOTICE REGARDING FORWARD LOOKING STATEMENTS Certain written and oral statements made by our Company and subsidiaries of our Company may constitute “forward-looking statements” as defined under the Private Securities Litigation Reform Act of 1995. This includes statements made in this report, in other filings with the Securities and Exchange Commission (“SEC’), in press releases, and in certain other oral and written presentations. Generally, the words “anticipates”, “believes”, “expects”, “plans”, “may”, “will”, “should”, “seeks”, “estimates”, “project”, “predict”, “potential”, “continue”, “intends”, and other similar words identify forward-looking statements. All statements that address operating results, events or developments that we expect or anticipate will occur in the future, including statements related to sales, earnings per share results, and statements expressing general expectations about future operating results, are forward-looking statements and are based upon the Company’s current expectations and various assumptions. The Company believes there is a reasonable basis for its expectations and assumptions, but there can be no assurance that the Company will realize its expectations or that the Company’s assumptions will prove correct. Forward-looking statements are subject to risks that could cause them to differ materially from actual results. Accordingly, the Company cautions readers not to place undue reliance on forward-looking statements. We believe that these risks include but are not limited to the risks described in this report under Part I, Item 3, Subsection D entitled “Risk Factors” and Part I, Item 5, entitled “Operating and Financial Review and Prospects” and that are otherwise described from time to time in our SEC reports filed after this report. These statements appear in a number of places in this Form 20-F and include all statements that are not statements of historical fact regarding the intent, belief or current expectations of us, our directors or our officers, with respect to, among other things: (i) our liquidity and capital resources, (ii) our financing opportunities and plans, (iii) our ability to attract customers to generate revenues, (iv) competition in our business segment, (v) market and other trends affecting our future financial condition or results of operations, (vi) our growth strategy and operating strategy, and (vii) the declaration and/or payment of dividends. Investors and prospective investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those projected in the forward-looking statements as a result of various factors. The factors that might cause such differences include, among others, those set forth in. we undertake no obligation to update any of the forward-looking statements in this annual report on Form 20-F after the date of this report. ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION SELECTED FINANCIAL DATA The following selected financial data has been derived from our audited financial statements and related notes for the preceding five years and has been prepared and presented in accordance with Canadian generally accepted accounting principles. Effective March 24, 2004, we disposed of our interest in Nettron Media Group, formerly our wholly-owned subsidiary. The comparative financial results of Nettron Media Group for the year ended March 31, 2004 have been segregated and presented as discontinued operations on the Statements of Operations and Deficit and Cash Flows in our audited financial statements. For comparative purposes this selected financial data for the years ended March 31, 2003, 2004, 2005, 2006, and 2007 is also presented as though it were prepared under United States generally accepted accounting principles. Our audited financial statements for the year ended March 31, 2007 have been prepared in accordance with Canadian generally accepted accounting principles, which, as set forth in Notes 1 and 16, conform in all material respects with those of the United States and with the requirements of the Securities and Exchange Commission. 1 ITEM 3. KEY INFORMATION - continued SELECTED FINANCIAL DATA - continued Valcent Products Inc. Selected Financial Data (Expressed in Canadian Dollars) March 31, 2007 12 Months March 31, 2006 12 Months March 31, 2005 12 Months March 31, 2004 12 Months March 31, 2003 12 Months Net Operating Revenues per Canadian and U.S. GAAP $ 0.00 $ 0.00 $ 0.00 $ 0.00 $ 0.00 Loss (Income) from operations $ 10,855,269 $ 3,710,644 $ 45,694 $ 25,885 $ (81,637 ) Loss (Income) from operations U.S. GAAP $ 10,855,269 $ 3,699,724 $ 45,694 $ 25,885 $ (81,637 ) Loss (Income) from continued operations per Canadian GAAP $ 10,939,571 $ 3,734,599 $ 45,694 $ 25,885 $ (82,433 ) Loss (Income) from discontinued operations per Canadian GAAP $ 0.00 $ 0.00 $ 0.00 $ (2,238 ) $ 0.00 Net (Income) loss per Canadian GAAP $ 10,939,571 $ 3,734,599 $ 45,694 $ 23,647 $ (82,433 ) Loss (Income) from continued operations per U.S. GAAP $ 10,855,269 $ 3,699,724 $ 45,694 $ 25,885 $ (82,433 ) Loss (Income) from discontinued operations per U.S. GAAP $ 0.00 $ 0.00 $ 0.00 $ (2,238 ) $ 0.00 Net (Income) loss per U.S. GAAP $ 10,939,571 $ 3,699,724 $ 45,694 $ 23,647 $ (82,433 ) Loss (Income) per share from continued operations - basic, Canadian GAAP $ 0.57 $ 0.354 $ 0.007 $ 0.01 $ (0.01 ) Loss per share from discontinued operations, Canadian GAAP $ 0.00 $ 0.00 $ 0.00 $ 0.00 $ 0.00 Loss (Income) per share after 2 ITEM 3. KEY INFORMATION - continued SELECTED FINANCIAL DATA - continued discontinued operations, Canadian GAAP $ 0.57 $ 0.354 $ 0.007 $ 0.01 $ (0.01 ) Loss (Income) per share from continued operations, U.S. GAAP $ 0.57 $ 0.351 $ 0.007 $ 0.01 $ (0.01 ) Loss (Income) per share from discontinued operations, U.S. GAAP $ 0.00 $ 0.00 $ 0.00 $ 0.01 $ 0.00 Loss (Income) per share after discontinued operations, U.S. GAAP $ 0.00 $ 0.351 $ 0.007 $ 0.01 $ (0.01 ) Share capital per Canadian GAAP $ 7,836,903 $ 4,099,870 $ 2,999,420 $ 2,999,420 $ 2,999,420 Share capital per U.S. GAAP $ 7,836,903 $ 4,391,371 $ 2,999,420 $ 2,999,420 $ 3,383,540 Common shares issued 30,666,068 15,787,835 6,435,374 6,435,374 6,435,374 Weighted average shares outstanding per Canadian GAAP 19,261,192 10,548,042 6,435,374 6,435,374 6,435,374 Weighted average shares outstanding per U.S. GAAP 19,261,192 10,548,042 6,435,374 6,435,374 6,435,374 Total Assets per Canadian GAAP $ 4,071,414 $ 1,392,801 $ 936 $ 2,059 $ 18,866 Total Assets per U.S. GAAP $ 4,071,414 $ 1,392,801 $ 936 $ 2,059 $ 18,866 Net assets (liabilities) per Canadian GAAP $ (2,654,114) $ (441,099 ) $ (237,950 ) $ 192,256 $ (168,609 ) Net assets (liabilities) per U.S. GAAP $ (2,654,114) $ (590,697 ) $ (237,950 ) $ 192,256 $ (168,609 ) Convertible debentures (current and long term portions) per U.S. GAAP) $ 5,301,129 $ 1,565,069 $ 0.00 $ 0.00 $ 0.00 Cash Dividends Declared per common shares, Canadian and U.S. GAAP $ 0.00 $ 0.00 $ 0.00 $ 0.00 $ 0.00 Exchange Rates (CND to USD) Period Average $ 0.8783 $ 0.8385 $ 0.7842 $ 0.7403 $ 0.6458 3 ITEM 3. KEY INFORMATION - continued SELECTED FINANCIAL DATA - continued Exchange Rates (CND to USD) for six most recent months Period High Period Low March 2007 $ 0.8694 $ 0.8455 April 2007 $ 0.8984 $ 0.8621 May 2007 $ 0.9355 $ 0.8928 June 2007 $ 0.9557 $ 0.9294 July 2007 $ 0.9669 $ 0.9344 August 2007 $ 0.9556 $ 0.9199 Exchange Rate (CND to USD) September 22, 2007 $ 0.9996 CAPITALIZATION AND INDEBTEDNESS Not Applicable. REASONS FOR THE OFFER AND USE OF PROCEEDS Not Applicable. RISK FACTORS Our business entails a significant degree of risk, and an investment in our securities should be considered highly speculative. An investment in our securities should only be undertaken by persons who can afford the loss of their entire investment. The following is a general description of material risks, which may adversely affect our business, our financial condition, including liquidity and profitability, and our results of operations, ultimately affecting the value of an investment in shares of our common stock. GENERAL BUSINESS RISKS We are a development stage company and based on our historical operating losses and negative cash flows from operating activities there is uncertainty as to our ability to continue as a going concern. We have a history of operating losses and negative cash flows from operating activities, resulting in our continued dependence on external financing arrangements. In the event that we are unable to achieve or sustain profitability or are otherwise unable to secure additional external financing, we may not be able to meet our obligations as they come due, raising substantial doubts as to our ability to continue as a going concern. Any such inability to continue as a going concern may result in our security holders losing their entire investment. Our financial statements, which have been prepared in accordance with Canadian GAAP, contemplate that we will continue as a going concern and do not contain any adjustments that might result if we were unable to continue as a going concern. Changes in our operating plans, our existing and anticipated working capital needs, the acceleration or modification of our expansion plans, lower than anticipated revenues, increased expenses, potential acquisitions or other events will all affect our ability to continue as a going concern. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Overview”. From inception, we have historically generated minimal revenues while sustaining substantial operating losses and we anticipate incurring continued operating losses and negative cash flows in the foreseeable future resulting in uncertainty of future profitability and limitation on our operations. From inception, we have generated minimal revenues and experienced negative cash flows from operating losses. We anticipate continuing to incur such operating losses and negative cash flows in the foreseeable future, and to accumulate increasing deficits as we increase our expenditures for (i) technology, (ii) infrastructure, (iii) research and development, (iv) sales and marketing, (v) interest charges and expenses related to previous equity and debt financings, and (v) general business enhancements. Any increases in our operating expenses will require us to achieve significant revenue before we can attain profitability. In the event that we are unable to achieve profitability or raise sufficient funding to cover our losses we may not be able to meet our obligations as they come due, raising substantial doubts as to our ability to continue as a going concern. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Liquidity and Capital Resources”. 4 ITEM 3. KEY INFORMATION - continued GENERAL BUSINESS RISKS - continued Our accumulated deficit makes it more difficult to borrow funds. As of the year ended March 31, 2007, and as a result of historical operating losses from prior operations we had a deficit of $3,237,370 and a deficit of $14,674,170 from losses accumulated during our development stage, our total accumulated deficit was $17,911,540. Lenders generally regard an accumulated deficit as a negative factor in assessing creditworthiness, and for this reason, the extent of our accumulated deficit coupled with our historical operating losses will negatively impact our ability to borrow funds if and when required. Any inability to borrow funds, or a reduction in favorability of terms upon which we are able to borrow funds, including the amount available to us, the applicable interest rate and the collateralization required, may affect our ability to meet our obligations as they come due, and adversely affect on our business, financial condition, and results of operations, raising substantial doubts as to our ability to continue as a going concern. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Overview”. Our having recently undergone a change in business direction and significant restructuring coupled with our limited experience as a publicly traded company with substantial operations in several different industries, may increase our expenses and place significant demands on our management. From inception we have undergone several changes in business direction and consequently have previously had only limited operations. As a result of our most recent change in business direction, significant restructuring and our limited experience as a publicly traded company with substantial operations in several different industries, responding to our regulatory and reporting obligations could increase our general, administrative, legal and auditing costs and place substantial time demands on our management. We anticipate that, due to the increased complexity of our corporate structure and our simultaneous pursuit of various product lines in different industries, our regulatory and reporting obligations will require further expenditures to train additional personnel and retain appropriate legal and accounting professional services. In the event that these expenditures precede or are not subsequently followed by revenues or that we are unable to raise sufficient funding to cover any increase in our expenses, we may not be able to meet our obligations as they come due, and our business, financial condition, and results of operations may be negatively affected, raising substantial doubts as to our ability to continue as a going concern. RISKS ASSOCIATED WITH OUR BUSINESSES AND INDUSTRIES We face serious competition in our business segments from new market entrants as well as a number of established companies with greater resources and existing customer bases. The markets for our potential products rapidly evolve and are intensely competitive as new consumer retail products are regularly introduced. Competition in our market segments is based primarily upon: • brand name recognition; • availability of financial resources; • the quality of products; • reviews received for products from independent reviewers who publish in magazines, websites, newspapers and other industry publications; • availability of access to retail shelf space; • the price of each product; and • the number of products then available. 5 ITEM 3. KEY INFORMATION - continued RISKS ASSOCIATED WITH OUR BUSINESSES AND INDUSTRIES - continued We face competition from other consumer retail manufacturers, all of whom generally sell through the same combination of channels as we intend to, including retail, wholesale, direct-response and online marketing sales. To remain competitive in our market segments we rely heavily upon what we believe to be our superior potential product quality, marketing and sales abilities, proprietary technology, product development capabilities and our management’s experience. However, we may not be able to effectively compete in these intensely competitive markets, as some of our competitors have longer operating histories, larger customer bases and greater financial, marketing, service, support, technical and other resources, affording them the ability to undertake more extensive marketing campaigns and adopt more aggressive pricing policies, than we can. Moreover, we believe that competition from new entrants will increase as the market for each of our potential products expands. If our potential product lines are not successful, our business, financial condition and results of operations will be negatively affected. See “Business—Competition”. Our intellectual property may not be adequately protected from unauthorized use by others, which could increase our litigation costs and adversely affect our sales. Our intellectual properties are the most important assets that we possess in our ability to generate revenues and profits and we will rely very significantly on these intellectual property assets in being able to effectively compete in our markets. However, our intellectual property rights may not provide meaningful protection from unauthorized use by others, which could result in an increase in competing products and a reduction in our own sales. Moreover, if we must pursue litigation in the future to enforce or otherwise protect our intellectual property rights, or to determine the validity and scope of the proprietary rights of others, we may not prevail and will likely have to make substantial expenditures and divert valuable resources in any case. We may not have adequate remedies if our proprietary content is appropriated. See “Business—Intellectual Property”. If our potential products infringe upon proprietary rights of others, lawsuits may be brought requiring us to pay large legal expenses and judgments and redesign or discontinue selling one or more of our potential products. We are not aware of any circumstances under which our potential products infringe upon any valid existing proprietary rights of third parties. Infringement claims, however, could arise at any time, whether or not meritorious, and could result in costly litigation or require us to enter into royalty or licensing agreements. If we are found to have infringed the proprietary rights of others, we could be required to pay damages, redesign our potential products or discontinue their sale. Any of these outcomes, individually or collectively, would negatively affect on our business, financial condition and results of operations. See “Business—Intellectual Property”. Should our Nova Skin Care System be classified as a medical device and should we fail to obtain and maintain the necessary United States Food and Drug Administration clearances our business will be adversely affected. While we do not believe that our Nova Skin Care System is a medical device as defined by section 201(h) of the United States Federal Food, Drug and Cosmetic Act, it may nevertheless be classified as such and subject to regulation by the Food and Drug Administration or other federal, state and local authorities. Generally, these regulations relate to the manufacture, labeling, sale, promotion, distribution, import, export and shipping of products that are deemed medical devices. In the United States, before a new medical device may be marketed the manufacturer must first receive, unless there exists an applicable exemption, either clearance under section 510(k) of the Federal Food, Drug and Cosmetic Act or pre-market approval from the Food and Drug Administration. The Food and Drug Administration’s 510(k) clearance process usually takes anywhere from three to twelve months, or longer, while the process of obtaining pre-market approval is much more costly and uncertain and generally takes from one to three years, or longer. Medical devices may be marketed only for those indications for which they are approved or cleared. Should we be required to seek clearance orfuture market approval, the Food and Drug Administration may not approve or provide clear indications that are necessary or desirable for successful commercialization of our Nova Skin Care System.The Food and Drug Administration may refuse requests for 510(k) clearance or pre-market approval altogether, or, if granted, clearances may be revoked if safety or effectiveness problems were to arise. If this were to occur, our business, financial condition and results of operations will be negatively affected. See “Business—Regulation”. 6 ITEM 3. KEY INFORMATION - continued RISKS ASSOCIATED WITH OUR BUSINESSES AND INDUSTRIES - continued If we are unable to successfully break into new markets, implement our growth strategy or manage our business as it does grow, our future operating results could suffer. As a development stage company we face several challenges in entering each of the consumer retail markets for our respective potential products, particularly consumers’ lack of awareness of our company and our potential product lines, competing for market share with established consumer retail product manufacturers and difficulties in competing for, hiring and retaining representative personnel in each of our respective potential markets. In addition, we face several challenges common to any new market entrant, including problems typically associated with unfamiliarity of local market conditions and market demographics. Each new market we enter may also have different competitive conditions, consumer tastes and discretionary spending patterns, which may require us to adjust our growth strategy or modify the way in which we manage our business. To the extent that we are unable to break into or meet the challenges associated with establishing ourselves in a new market, our future operating results could suffer and our financial condition and business may be negatively affected. See “Business—Marketing and Advertising”. Changes in consumer preferences or discretionary spending may negatively affect our future operating results. Within some of the businesses and industries in which we intend to operate—consumer retail products—revenues are largely generated by consumer preferences and discretionary spending. Our success as a potential manufacturer and retailer of consumer products will depend, in part, on the popularity of each of our potential product lines. Any shift in consumer sentiment away from our potential products or product lines could have a negative affect on our ability to achieve future profitability. Our success also depends on a number of factors affecting levels of consumer discretionary income and spending, including, the following, among other, social and economic conditions: • general business conditions; • interest rates; • inflation; • consumer debt levels; • the availability of consumer credit; • taxation; • fuel prices and electrical power rates; • unemployment trends; • natural disasters; • terrorist attacks and acts of war; and • other matters that influences consumer confidence and spending. Consumer purchases of discretionary items, including our potential products and product lines, could decline during periods in which discretionary income is lower or actual or perceived unfavorable economic conditions exist. Should this occurs, and if we are unable to introduce new products and product lines that consumers find appealing, our business, financial condition and results of operations will be negatively affected. See “Business—Our Potential Markets”. We may be subject to adverse publicity or claims by consumers arising out of use of our potential product lines. We may be subject to complaints from or litigation by consumers, whether or not meritorious, relating to quality, health or operational aspects of our potential product lines. Such claims could arise at any time and, should they arise, we may not be successful in defending them. Any litigation, regardless of the outcome, would entail significant costs and use of management time, which could impair our ability to generate revenue and profit. For these reasons or, should we be found liable with regard to a claim arising out of any of our potential product lines, our business, financial condition, and results of operations would be negatively affected. Although we have product liability insurance that should cover us in the event of product liability claims, insurance coverage limitations or situations may develop that preclude insurance from covering claims costs incurred. The Company's current policy is limited to US $5 million per occurrence to an aggregate of US $6 million per policy year. 7 ITEM 3. KEY INFORMATION - continued RISKS ASSOCIATED WITH OUR BUSINESSES AND INDUSTRIES - continued We face substantial competition in attracting and retaining qualified senior management and key personnel and may be unable to develop and grow our business if we cannot attract and retain senior management and key personnel as necessary, or if we were to lose our existing senior management and key personnel. As a development stage company, our success, to a large extent, depends upon our ability to attract, hire and retain highly qualified and knowledgeable senior management and key personnel who possess the skills and experience necessary to satisfy our business and client service needs. Our ability to attract and retain such senior management and key personnel will depend on numerous factors, including our ability to offer salaries, benefits and professional growth opportunities that are comparable with and competitive to those offered by more established consumer retail product manufacturers. We may be required to invest significant time and resources in attracting and retaining, as necessary, additional senior management and key personnel, and many of the companies with which we will compete for any such individuals have greater financial and other resources which afford them the ability to undertake more extensive and aggressive hiring campaigns than we can. Furthermore, an important component to the overall compensation offered to our senior management and key personnel will be equity. If our stock prices do not appreciate over time, it may be difficult for us to attract and retain senior management and key personnel. Moreover, should we lose any members of our senior management or key personnel, we may be unable to prevent the unauthorized disclosure or use of our trade secrets, including our technical knowledge, practices, procedures or client lists by such individuals. The normal running of our operations may be interrupted, and our financial condition and results of operations negatively affected, as a result of any inability on our part to attract or retain the services of qualified and experienced senior management and key personnel, any member of our existing senior management or key personnel leaving and a suitable replacement not found, or should any of our former senior management or key personnel disclose our trade secrets. See “Business—Trade Secrets” and “Business—Employees”. There is no certainty that our key projects will be operationally successful or profitable. We are highly dependent upon the success of our algae to biodiesel joint venture project and the risk associated with the replication of laboratory results in the large scale demonstration project is critical to the Company. We believe that the demonstration facility will be ready to replicate laboratory results in late 2007 or early 2008. If the expected results can not be replicated on a commercial scale, the expected revenue from this venture will not be realized and the investment in the pilot project is unlikely to be recovered. This would have a very material adverse effect on the Company’s financial results. RISKS ASSOCIATED WITH AN INVESTMENT IN OUR COMMON STOCK We have incurred and continue to face serious financial penalties for our continuing failure to meet our registration obligations under the terms of a recent series of related private offering transactions. We have various obligations to file and obtain the effectiveness of certain registration statements which include certain outstanding common stock and common stock underlying outstanding convertible debentures and common stock warrants.
